The Attorney             General                 of Texas
                                            July        20,     1978
JOHN   L. HILL
Attorney General


                   Honorable William R. Pemberton                      Opinion No. H- 1212
                   County Attorney, Bee County
                   Beeville, Texas                                     Re: County auditor’s      respon-
                                                                       sibility for auditing CETA funds.

                   Dear Mr. Pemberton:

                          You inform us that Bee County participates         in certain programs
                   established and funded under the Comprehensive Employment and Training
                   Act (CETA), 29 U.S.C. SS 801 - 992. You ask whether the commissioners
                   court may delegate its CETA programs and funds to the Bee Community
                   Action Agency, permitting payroll disbursements to be made by that Agency.
                   You also inquire about the responsibilities of the County Auditor with respect
                   to CETA programs and funds delegated or subcontracted               to the Bee
                   Community Action Agency.

                         The Bee Community Action Agency was organized by the commissioners
                   court as the community action agency for the county pursuant to the
                   Economic Opportunity Act of 1984, 42 U.S.C. SS 2701 - 29963 see 42 U.S.C. S
                   2790(a). It is a nonprofit agency which receives funds chrectly from the
                   Community Services Administration to finance certain poverty programs. 42
                   U.S.C. SS 2790, 2795. -See Attorney General Opinions M-714, M-605 (1970).

                          The county is a member of the Coastal Bend Consortium, which acts as
                   a CETA prime sponsor. See Attorney General Opinion H-891 (1976). The
                   agreement establishing th=onsortium      provides that the city of Corpus
                   Christi will administer the programs and funds, but that ‘nothing herein shall
                   relieve the metibers of the Consortium of their ultimate responsibility for
                   the use of funds.” The agreement also provides that

                              each party/member    of this Consortium who con-
                              tracts with the Consortium will be primarily
                              responsible to the Consortium for any monies it
                              receives by virtue of any contract entered into by
                              said party/member. . . .




                                                   P.    4858
                                                                                    .. .   ..   .




Honorable William R. Pemberton      -    Page 2   (H-1212)



Bee County has in fact entered into a contract with the Consortium to receive
CETA funds and the funds received thereunder are paid into the county treasury
and disbursed by the county.     The contract transferring CETA funds from the
Coastal Bend Consortium to Bee County expressly states that the accounting
system for the funds will be maintained by the county auditor.

        The CETA funds which Bee County receives must be used for purposes
authorized by federal law and set out in the Comprehensive Manpower Plan
developed by the prime sponsor. 29 U.S.C. SS 815, 984(e); 29 C.P.R. S 95.31(1976).
Texas law further limits Bee County to participation          in those CETA programs
directed at assisting indigent persons. V.T.C.S. art. 2351, S lit see Attorney General
Opinion H-891 (1978). The commissioners court may contrac-with            other persons
and entities to perform services that the county is authorized to perform.
Pritchard & Abbott v. McKenna, 350 S.W.2d 333 (Tex. 1961); Attorney General
Opinions H-912, H-901, H-892 (1976); H-680 (1975); H-127, H-80 (1973); M-843 (1971).
Federal   law expressly indicates that the services and facilities of community action
agencies may be used to carry out the purposes of CETA. 29 U.S.C. SS 815(aM3XB),
984(e). We believe the commissioners court may contract with the Bee County
Community Action Agency to provide services that will carry out the purposes of
the CETA grant.

        However, the contracts with the prime sponsor do not permit the commis-
sioners court to relinquish its responsibility   to use CETA funds for authorized
purposes only. Nor does Texas law permit the court to delegate its responsibility
for county functions when it enlists the services of others in performing them. See
Whelan v. State, 282 S.W.2d 378 (Tex. 1955); Attorney General Opinion H-80 (197x
Thus, any agreement by which the commissioners court enlists the services and
facilities of the Community Action Agency should provide sufficient safeguards to
ensure that the CETA funds will be spent for authorized purposes only.            If
sufficient safeguards are provided, we believe the court may pay the Agency in a
lump sum for its services and allow the Agency to make payroll disbursements to
individuals.   We cannot comment on the adequacy of any particular agreement,
since none has been presented us.

       The contract itself makes the county auditor responsible for accounting for
CETA funds. It requires the county to comply with federal circulars relating to the
maintenance of records, books, and accounts. The county auditor should follow the
federal requirements in the event they differ from usual county procedures.        See
Attorney General Opinion M-887 (1971); compare Attorney General Opinion H-;fi?
(1976). The contract also provides that CETA funds be deposited in a special bank
account and designates the county auditor as the person authorized to withdraw
funds from it.     Thus, while the CETA contract specifies certain accounting
procedures for the funds, it does not relieve the county auditor of responsibility for
them. On the contrary, it expressly identifies him as the person who will maintain




                                    P.   4859
,-’




      Honorable William R. Pemberton        -    Page 3     (R-1212)



      the accounting    system and see that federal reporting    and record keeping standards
      are met.

                                          SUMMARY

                  Bee County may spend CETA funds to contract with the Bee
                  County Community Action Agency for services that will
                  carry out the purposes of the Comprehensive Employment
                  Training Act and the local Comprehensive Manpower Plan.
                  The county is responsible for using the funds for authorized
                  purposes only.     The county auditor is responsible       for
                  accounting for CETA funds and should follow the procedures
                  specified in the contract.




                                                     Attorney General of Texas

      APPROVED:




                       NDALL, First Assistant




      C. ROBERT HEATH, Chairman
      Opinion Committee




                                                p.   4860